Undercofler, Presiding Justice.
This case involves an action to reform or set aside a contract for the sale of land on the grounds of mutual mistake. The plaintiff purchased two adjoining tracts of land near Carter Dam Lake and sued to rescind or reform both contracts after the United States Corps of Engineers altered access to the property. We affirmed the grant of a directed verdict in favor of the grantors on one of the tracts in Henry v. Thomas, 241 Ga. 360 (245 SE2d 646) (1978). Since this case, here on appeal from a grant of summary judgment, is controlled by the same principle of law, that equity will not relieve a party to a contract on the basis of an unforeseeable and uncontrollable future event, we affirm this judgment also.

Judgment affirmed.


All the Justices concur.